Citation Nr: 9933310	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-08 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of gallbladder removal and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to May 
1967, and again from July 1979 to May 1994.  

This case is on appeal before the Board of Veterans' Appeals 
(Board) from an April 1995 RO decision that granted service 
connection, with a 10 percent disability rating, for removal 
of the gallbladder with anemia and hiatal hernia.  

That disability was initially rated under Diagnostic Code 
(DC) 7318 (for removal of the gallbladder).  In subsequent 
rating actions, the 10 percent disability rating was 
continued under the hyphenated DC 7318-7346 (encompassing 
both removal of the gall bladder and hiatal hernia).  The 
service-connected disorder was also recharacterized as listed 
above, to remove the reference to anemia. 
 
A transcript of the veteran's November 1995 RO hearing is on 
file. 

The Board notes that, during the course of his appeal, the 
veteran has asserted additional claims that will not be 
addressed in this decision.  In a statement dated December 
1997, the veteran informed VA that he wished to withdraw all 
of his appeals with the exception of the issue of an 
increased evaluation the residuals of gallbladder removal and 
hiatal hernia.  As the veteran has effectively withdrawn all 
other claims, this decision deals solely with the issue as 
stated above.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The disability associated the removal of the veteran's 
gallbladder and his hiatal hernia is manifested by vague left 
epigastric and left upper quadrant discomfort, regurgitation 
of food, and no hematemesis, no evidence of reflux disease, 
no material weight loss, and no recent finding of anemia.  

3.  Although the veteran experienced acute attacks of 
gastrointestinal symptoms in December 1994 and January 1995, 
prior to removal of his gallbladder, the medical evidence 
does not show consistent symptomatology indicative of more 
than mild or moderate cholecystitis, from the date of 
separation from active service to the time of the 
cholecystectomy.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for gallbladder removal and hiatal hernia, from the date of 
the veteran's separation from active service, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, including Diagnostic Codes 7314, 7318 and 
7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records discloses 
that, in April 1994, he was diagnosed with a small sliding 
axial hiatal hernia and duodenal diverticulum.  On his report 
of examination prior to separation from service, it was noted 
that the veteran was anemic and that his abdomen and viscera 
were evaluated as abnormal.

Private medical records from the Whidden Memorial Hospital 
show that the veteran was seen for epigastric pain and 
diaphoresis in December 1994, being admitted through the 
emergency room for diagnostic tests.  The assessment on the 
report of an upper GI endoscopy included gastritis and 
duodenitis, otherwise normal.  The impression on the report 
of an abdominal ultrasound indicated that there was 
thickening of the gallbladder wall.

A subsequent discharge summary notes that the veteran was 
again admitted to Whidden Memorial Hospital, through the 
emergency room, in January 1995, for epigastric pain and 
diaphoresis, which had arisen at home prior to admission.  
After a number of tests, he was diagnosed with acute 
gangrenous cholecystitis, and he then underwent a 
laparoscopic cholecystectomy.  The hospitalization lasted one 
week, due to the need for a postoperative course of 
intravenous antibiotic therapy to treat sepsis resulting from 
the gangrenous gallbladder.
 
Upon VA examination of the esophagus in March 1995, it was 
noted that the veteran had a history of right upper quadrant 
pain, diagnosed in January 1995 as cholecystitis.  That 
record also indicated that the veteran had not had any 
problems since undergoing removal of his gallbladder.  The 
treating physician reported that the veteran's other medical 
problem was low serum iron with persistently positive stool 
guaics.  Physical examination revealed that the veteran 
weighed 179 pounds,  that his abdomen was soft, and that 
bowel sounds were normal.  The impression included 
cholecystitis, status post cholecystectomy.

In April 1995, the veteran was granted service connection for 
removal of the gallbladder, with anemia and hiatal hernia.  
This disorder was rated as 10 percent disabling under 
Diagnostic Code (DC) 7318, effective from June 1, 1994, the 
day following his separation from active service.  As noted 
in the Introduction, above, the veteran then appealed for a 
higher rating.

During his November 1995 RO hearing, the veteran and his 
service representative asserted that the symptoms of the his 
service-connected gallbladder removal and hiatal hernia 
included anemia, regurgitation, and some weight loss.  When 
asked whether any physician had told him that the anemia was 
due to loss of blood during bowel movements, the veteran 
noted that the physicians were never specific as to the 
cause.  He reported that he was no longer taking iron pills, 
but still had anemia.  

A January 1998 VA examination report indicates that the 
veteran had a history of iron deficiency anemia at the time 
he left service in 1994, and that he had his gallbladder 
removed laparoscopically in 1996.  Postoperative 
complications, including significant infection, reportedly 
had necessitated a week-long hospital stay at that time.  
Current complaints included vague left epigastric and upper 
quadrant discomfort, usually after meals, particularly very 
large meals.  Antacids were noted to provide prompt relief 
when the discomfort was particularly significant.  The 
veteran reported that he had regurgitation of food, that he 
had not had any hematemesis, and that he was not awakened at 
night by any discomfort.  It was noted that the veteran 
weighed 186 at the time of the examination, and that he 
indicated that his maximum weight in the past year was 192.   
Physical examination of the abdomen was negative, with 
surgical scars noted.  The diagnosis included hiatal hernia 
documented on previous upper GI series.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999), has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded. See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1999).  In this case, the veteran has 
reported dissatisfaction with the current  evaluation of his 
gallbladder removal and hiatal hernia and, accordingly, the 
claim is well grounded.

We note that the United States Court of Appeals for the 
Federal Circuit recently issued a decision which casts some 
doubt upon the above holdings of the Court of Appeals for 
Veterans Claims as to the proposition that a veteran's claim 
for a higher rating is well grounded simply because the 
veteran asserts increased disability.  See Glover v. West, 
___ F.3d ___, No. 99-7015, (Fed. Cir. Aug. 2, 1999).  
Therein, the Court stated:

[T]he veteran must come forward with at least some 
evidence that there has in fact been a material 
change in his or her disability when that veteran 
seeks a rating increase.  A bald, unsubstantiated 
claim for an increase in disability rating is not 
evidence of a material change in that disability 
and is insufficient to trigger the agency's 
responsibility to request a reexamination.

Id., slip op. at 6 (emphasis in original).  In this case, the 
RO has already gone ahead and accorded the veteran an 
additional examination.  Thus, to whatever extent the RO went 
further than the law requires, any such error was harmless to 
the veteran.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In addition, the Court of Appeals for Veterans Claims 
recently addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

In the instant matter, the Board is satisfied that all 
relevant facts have been properly developed in this case.  
The veteran was afforded an RO hearing, his abdominal 
disorder has been examined as recently as January 1998, and 
there is no indication that there exist any other pertinent 
medical records which have not already been associated with 
the claims file. 

The record shows that the veteran's gallbladder was removed 
in 1995, and that he currently has a hiatal hernia which was 
described on his most recent VA examination, in January 1998, 
as small and sliding, without evidence of reflux discomfort.  
According to that examination report, the disability due to 
this service-connected disorder involving the removal of the 
gallbladder and hiatal hernia was manifested at that time by 
vague epigastric discomfort in the left upper quadrant and 
regurgitation of food.  While the examination report made 
note of the fact that the veteran had a history of anemia at 
separation from service in 1994, the 1998 report did not show 
that he was currently anemic.  In addition, the examination 
report indicated that the veteran had no hematemesis and that 
he had no material weight loss.  

The veteran currently has a 10 percent rating in effect for 
the removal of his gallbladder and hiatal hernia under 38 
C.F.R. § 4.114, Diagnostic Codes 7318 - 7346 (1999).  With 
regard to the veteran's status post cholecystectomy, in 
evaluating claims involving the gastrointestinal system, the 
regulations note that, although there are many different 
diseases associated with the abdominal region which may vary 
in their "site of pathology," these diseases generally 
involve a "common disability picture."  38 C.F.R. § 4.113 
(1999).  Consequently, disabilities of the digestive system 
"do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding."  Id.

In keeping with this conclusion, the ratings governing the 
digestive system provide that evaluations under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  38 C.F.R. § 
4.114 (1999).  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.

Diagnostic Code 7318 (for removal of the gallbladder) 
provides for a 30 percent disability rating when the removal 
of the gallbladder results in severe symptoms, a 10 percent 
rating when the symptoms are mild, and a noncompensable 
rating when the residuals of the procedure are 
nonsymptomatic.  Diagnostic Code 7346 (for hiatal hernia) 
provides for a 60 percent rating when the symptoms include 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is for application under this provision when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.  When there are two or more of the symptoms for the 
30 percent evaluation, but with less severity, a 10 percent 
rating is provided under DC 7346.

As noted above, the most recent medical evidence on file, the 
January 1998 VA examination report, shows that the veteran's 
service-connected removal of the gallbladder with hiatal 
hernia has not produced anything in the nature of severe 
symptoms that would be necessary for an increased rating to 
30 percent under DC 7318 (pertaining to removal of the 
gallbladder).  In fact, the record does not indicate that the 
veteran is currently even suffering from mild symptoms due to 
the removal of his gallbladder.  Without symptoms 
attributable to removal of that organ, the Board has no basis 
for which to grant anything greater than a noncompensable 
rating for this disorder under DC 7318.

Turning to DC 7346 and evaluating the veteran's service-
connected disorder under the provision pertaining to the 
hiatal hernia, the Board again finds that a rating in excess 
of the current 10 percent is not warranted.  While the 
veteran has reported vague epigastric discomfort (usually 
after meals) and regurgitation, which approach the 
descriptions of two of the symptoms for a 30 percent rating, 
the record does not show that the veteran has any of the 
other symptoms necessary for the higher rating.  
Specifically, there is no evidence showing that the veteran 
suffers from dysphagia or pyrosis, accompanied by substernal 
or arm or shoulder pain, productive of considerable 
impairment to his health.  Without more severe 
symptomatology, a rating in excess of the current 10 percent 
is not appropriate under DC 7346.

The Board also notes that the veteran has not indicated that 
there exists any record showing that his symptoms have become 
more severe than when evaluated during the January 1998 
examination.  Therefore, the results of the January 1998 
examination constitute the best evidence of the current 
severity of the service-connected abdominal disorder.  
Without evidence indicating that the disorder has grown more 
severe, the preponderance of the evidence is against the 
claim, and thus the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  For this reason, the claim for an 
increased rating must be denied.

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for his service- 
connected disability, as the Court indicated can be done in 
this type of case.  We acknowledge that, before its removal 
via laparoscopy in January 1995, the veteran's diseased 
gallbladder caused discomfort and other digestive symptoms.

Diagnostic Code 7314 provides for cholecystitis, chronic.  
Under the applicable criteria, mild cholecystitis is 
evaluated as noncompensable.  A 10 percent evaluation is 
warranted for moderate cholecystitis with gallbladder 
dyspepsia, confirmed by X-ray technique and with infrequent 
attacks (not over two or three a year) of gallbladder colic, 
with or without jaundice.  A 30 percent evaluation is 
warranted for severe, frequent attacks of gallbladder colic.

Reviewing the longitudinal record in this case, the Board 
notes that there was no pertinent complaint or abnormality 
reported at the service separation examination prior to the 
veteran's leaving military service in May 1994.  Moreover, 
other than his emergency room visit due to an acute attack in 
December 1994, and the recurrence of acute symptoms which led 
to his later admission for one week in January 1995, during 
which he underwent surgery, the record does not contain 
medical evidence of an overall disability picture warranting 
a disability evaluation higher than 10 percent.  Accordingly, 
we find that, at no time since the veteran's separation from 
active service, has his gallbladder/hiatal hernia disorder 
been more disabling than as currently rated under this 
decision.


ORDER

Entitlement to a rating in excess of 10 percent for the 
removal of the gallbladder, with hiatal hernia is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

